            Case 3:17-cv-05760-BHS Document 158-1 Filed 03/29/19 Page 1 of 2



 1                                                         HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8

 9
     HP TUNERS, LLC, a Nevada limited liability )
     company,                                   ) NO. 3:17-cv-05760-BHS
10                                              )
                          Plaintiff,            ) [PROPOSED] ORDER GRANTING
11                                              ) PLAINTIFF’S PETITION FOR FEES
            vs.                                 )
12                                              )
     KEVIN SYKES-BONNETT, SYKED ECU )
13   TUNING INCORPORATED, a Washington )
     corporation, and JOHN MARTINSON            )
14
                                                )
                          Defendants.           )
15

16          THIS MATTER, having come before the Court on Plaintiff’s Petition for Fees, the Court
17   having considered the Petition and defendants’ Opposition,
18          IT IS HEREBY ORDERED that plaintiff’s Petition is GRANTED.
19          Defendants and John Whitaker, Esq. shall pay attorneys’ fees in the amount of
20   $20,125.00 to HP TUNERS, LLC within seven (7) days.
21          DATED this _____ day of ____________________, 2019.
22

23
                                                 HONORABLE BENJAMIN H. SETTLE
24

25


     ORDER GRANTING PLAINTIFF’S PETITION FOR FEES -
     1                                                            Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                  211 E. McLoughlin Boulevard, Suite 100
                                                                                                             PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
            Case 3:17-cv-05760-BHS Document 158-1 Filed 03/29/19 Page 2 of 2



 1   Presented by:
 2   s/ Stephen G. Leatham
     Stephen G. Leatham, WSBA #15572
 3
     HEURLIN, POTTER, JAHN, LEATHAM,
 4
     HOLTMANN & STOKER, P.S.
     211 E. McLoughlin Boulevard, Suite 100
 5   Vancouver, WA 98663
     Telephone: (360) 750-7547
 6   Fax: (360) 750-7548
     E-mail: sgl@hpl-law.com
 7   Attorneys for HP Tuners, LLC

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     ORDER GRANTING PLAINTIFF’S PETITION FOR FEES -
     2                                                Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                      211 E. McLoughlin Boulevard, Suite 100
                                                                                                 PO Box 611
                                                                                  Vancouver, WA 98666-0611
                                                                                              (360) 750-7547
